Citation Nr: 1443473	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  06-19 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to September 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal of January 2004 and May 2006 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The claims of entitlement to service connection and entitlement to TDIU were previously before the Board and were remanded by it in October 2011, October 2012, and May 2013.  The Board did not, in any of those remands, expressly reopen the service connection claim although there is a prior, final decision on that issue.  The issues currently on appeal have been expanded to include the implicit claim to reopen.

The most recent remand in May 2013 instructed the RO to provide updated VCAA notice, request VA medical records, request from the Veteran authorizations for the release of medical information from private psychiatric providers, request records from the Camp Lejeune Naval Hospital, obtain records of Marine Corps Reserve service from 1975 to 1979, request that the Albany VAMC confirm that it has conducted a search for records for both Steven A. Grant and Valerie Grant from 1977 to 1979, request records from First Student, Inc., schedule the Veteran for a VA psychiatric examination, and, after the completion of the foregoing, readjudicate the claims on appeal.  Because the RO has completed the requested actions to the extent possible, the matter is properly before the Board for consideration of the merits.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board notes that the Veteran failed to appear for the VA examination scheduled pursuant to this Board's May 2013 remand instructions.  The Veteran did not provide good cause for his failure to appear and, so, the Board will resolve the matter on the evidence currently of record.  38 C.F.R. § 3.655.


FINDINGS OF FACT

1.  In June 1978, the RO denied service connection for a mental disability.  The Veteran did not file a Notice of Disagreement, submit any additional evidence within one year of the decision, or take any further steps to appeal that determination.

2.  Evidence received since the June 1978 rating decision is new and material because it had not previously been submitted, is not cumulative or redundant of the evidence of record at the time of those decisions, and raised a reasonable possibility of substantiating the Veteran's claim of service connection for an acquired psychiatric disorder.

3.  The weight of the evidence is against a finding that the Veteran's currently-diagnosed acquired psychiatric disorders (anxiety disorder and dysthymic disorder) either began during or were otherwise caused by his military service.

4.  The Veteran has no service-connected disabilities.


CONCLUSIONS OF LAW

1.  The June 1978 rating decision denying the Veteran's claim of service connection for a mental disability is final.  38 U.S.C. § 7105 (West 2002); 38 C.F.R. §§ 20.302 and 20.1103 (2013).

2.  The criteria for reopening the claim of service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 5103A, 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.303, 3.304 (2013).

4.  The criteria for TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran on multiple occasions, including in April 2013 pursuant to the Board's most recent remand.  The Board finds that the contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as well as with the terms of the Board's May 2013 remand directing that updated notice be provided.  Because the claim to reopen is being granted, the Veteran could not benefit from any further notice with respect to that claim.  The Board concludes that VA satisfied its duties to notify the Veteran.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).  VA satisfied this duty.  The RO associated with the claims file the Veteran's service treatment records, VA treatment records, and other medical records.

During the course of this appeal, the Veteran alleged there were records, including VA medical records, private treatment records, and specific service records, that had not been associated with the claims file.  As noted in the Introduction, the Board has remanded this matter several times, most recently in May 2013, with instructions to attempt to locate and obtain records identified by the Veteran.  Those attempts were made and the Board will briefly summarized the most relevant aspects.

In April 2014, VA attempted to obtain medical treatment records from the West Roxbury, Massachusetts VA Medical Center (VAMC) and the Dorchester, Massachusetts VA Outpatient Clinic relating to treatment provided to the Veteran from 2006 to the present.  Both facilities are part of the Boston Healthcare System and, so, the RO searched the Compensation and Pension Records Interchange CAPRI system for the records but could not locate any records.  Based on the absence of responsive records in the CAPRI system, VA made a formal finding on the unavailability of VAMC medical records in April 2014 documenting the above-described efforts and the absence of the sought after records.

In November 2011, VA requested medical treatment records from the Albany VA Medical Center (VAMC) relating to treatment provided to either the Veteran or his spouse.  The Albany VAMC did provide some records.  In April 2014, VA again requested medical treatment records from the Albany VA Medical Center (VAMC) relating to treatment provided to the Veteran, under either his current name or his former alias (the record contains evidence that he changed his name in 1980, but he currently uses the name he used during his active service), during the period from 1977 to 1979.  The Albany VAMC indicated that they had no records responsive to the request and, as a result, VA made a formal finding of unavailability of VAMC medical records in July 2014.  In July 2014, VA notified the Veteran of the unavailability of any additional Albany VAMC records.  

The record contains all other identified VA treatment records.

With respect to private treatment records identified by the Veteran but not yet associated with the file, the VA sent the Veteran a request for an authorization to obtain the records directly from the providers.  Having received no response, VA again notified the Veteran, in April 2014, of the need for the authorizations or for the Veteran to obtain and submit the records.  The Veteran did not provide the authorizations, nor has he submitted the records.  Wood, 1 Vet. App. at 193 ("The duty to assist is not always a one-way street.").  VA has fulfilled its responsibilities with respect to providing assistance to the Veteran in obtaining the private treatment records.

With respect to military records, VA attempted to obtain various records identified by the Veteran but not yet associated with the claims file.  Those that could be located have now been associated with the claims file.  VA has taken all necessary steps with respect to the other records, including making requests of the appropriate agencies until it became apparent that further requests would be futile, making formal findings of unavailability, notifying the Veteran of the unavailability of the records, and requesting copies of any such records in his possession.  See, e.g., June 2014 Notification Letter.  With respect to reserve records, although the Veteran's discharge from active duty indicates he was released to reserve service, neither the Veteran nor any subsequent records indicate that there are any records of reserve service or that he actually participated in any further active or inactive service, whether in the Marine Corps Reserves or otherwise.  The Board finds that there are no records of reserve service other than those already of record.

In summary, VA has made numerous, repeated efforts to obtain all records identified by the Veteran and, with respect to records that could not be obtained, duly notified the Veteran of the missing records.  The Veteran has not identified any other relevant evidence aside from the evidence already of record.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  

The Board notes that neither the Veteran nor his representatives have argued otherwise.  In fact, the Veteran's representatives submitted a waiver of AOJ consideration of additional evidence in July 2014.  The waiver indicated that the Veteran did "not have any additional evidence regarding [his] appeal" and expressly requested that the Board "proceed with the adjudication of the veteran's appeal."  A subsequent, July 2014 Appellate Brief also indicates that the matter is ready for adjudication on the merits and fails to indicate any further assistance is necessary.  The Board finds the VA has fulfilled its duty to assist in obtaining records and, further, that the Veteran has waived any further assistance in obtaining relevant records prior to a decision on the merits by the Board.

VA also satisfied its duty with respect to obtaining a medical examination.  In May 2013, the Board determined that the March 2006 VA examination was inadequate and the Veteran was entitled to another examination.  Pursuant to the Board's May 2013 remand, the RO scheduled an examination to be conducted at the Portland VAMC in May 2014.  The Veteran failed to report to the scheduled examination and has not provided good cause for his failure to report.  Therefore, the Board must decide the claim based on the evidence of record without the benefit of a VA examination.  38 C.F.R. § 3.655 (where a veteran fails, without good cause, to report for a scheduled examination, the claim must be decided on the evidence of record); see also Turk v. Peake, 21 Vet. App. 565, 570-71 (2008) ("Failure to attend a scheduled VA compensation examination...exposes a veteran to the possibility of an adverse finding of fact..."); Skoczen v. Shinseki, 564 F.3d 1319, 1325 (Fed. Cir. 2009) (holding that claimants have responsibility to present and "support" their claims for disability benefits).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the claims on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  New and Material Evidence

In February 1978, the Veteran filed a claim seeking entitlement to service connection for a "mental disability" that, he alleged, began in 1975.  The RO denied the claim in June 1978 based on the Veteran's failure to report for an examination.  The Veteran did not file a Notice of Disagreement or take any further steps to perfect an appeal of that decision.  Also, no new and material evidence was received within the year following the rating decision.  Therefore, the June 1978 decision became final.  See 38 C.F.R. §§ 20.302, 20.1103.

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See Shade v. Shinseki, 24 Vet. App. 110, 113 (2010).  Most significantly, the record includes the results of a March 2006 VA examination for the purpose of evaluating the Veteran's mental condition.  The report on the March 2006 examination is both new, as it post-dates the prior, final decisions, and material because it relates to an unestablished fact necessary to establish the Veteran's claim, specifically, the VA examiner opined that the Veteran's acquired psychiatric disorder might have some connection to trauma during his active service.  See Shade, 24 Vet. App. at 117-120; 38 C.F.R. § 3.156(a).  The criteria for reopening the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder have been met and the Veteran's claim is reopened.



III.  Merits of the Claim

The Veteran alleges that he has a psychiatric disorder, variously claimed as post-traumatic stress disorder (PTSD), depression, anxiety, and bulimia, that either began during his active military service or is etiologically related to in-service events, including personal assaults and exposure to abuse meted out to his fellow soldiers (described as "torture" by the Veteran).

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Board is not required to accept a veteran's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Service Connection for an Acquired Psychiatric Disorder

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Presumptive service connection may be granted for certain "chronic diseases" if they become manifest within one year of discharge from service to a degree of 10 percent or more.  38 C.F.R. §§ 3.307(a)(3); 38 C.F.R. 3.309(a).  The psychiatric disabilities at issue in this appeal are not among the diseases listed, so the provisions of 38 C.F.R. § 3.303(b), including those regarding "continuity of symptomology," do not apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Because presumptive service connection is not warranted, the Board will address the merits of the Veteran's direct service connection claim which, as noted, requires a current disability, an in-service injury or disease, and a nexus between the two.

With respect to an in-service event, the Veteran alleges, in part, that he was assaulted during his active service.  Service treatment records establish that, in August of 1974, the Veteran was assaulted, suffered a laceration to his head, and received treatment from the emergency department of the base hospital.  For reasons that will become clear below, the Board will discuss the Veteran's other alleged stressors when resolving whether there is a nexus between his current disability and his active service.  At this point, it is enough that an in-service event is established.

With respect to a current disability, the post-service medical evidence of record shows that he has been treated for psychiatric symptoms disorders since the late 1970s and that he has been diagnosed with a variety of psychiatric disorders.

The Veteran's discharge examination indicates "normal" with respect to psychiatric health and otherwise fails to contain any notation of abnormality.  Similarly, the Veteran's service treatment records do not document any in-service treatment for a psychiatric disorder or symptoms of a psychiatric disorder.  The Veteran alleged in his December 2004 Notice of Disagreement that, when he sought treatment for depression during active service, he was denied the treatment and told to "keep quiet."  His military records do not support this contention and the Board need not accept his uncorroborated account.  Wood, 1 Vet. App. at 193.  The Board does not find this testimony sufficiently reliable to establish that, more likely than not, these alleged in-service events occurred.

The Board's reasons for this finding include the fact that his service medical records document that he did seek medical treatment for physical injuries, so he could have alerted a medical professional to his alleged in-service depression at those times.  Likewise, his discharge examination, which explicitly addresses psychiatric health, contains no indication of psychiatric problems.  Finally, the allegation of intimidation is not corroborated by and is inconsistent with post-military evidence of record.  For example, he made no claim of denied psychiatric treatment during the prosecution of his February 1978 claim or for many years thereafter.  In addition, his January 1991 statement indicated that he decided not to seek evaluation of his "depression" in order to ensure a favorable discharge which decision was based on friendly, non-threatening advice.  While the later accounts of threats of violence, strictly speaking, are not necessarily incompatible with the earlier silence or reports of non-threatening advice, the Board finds the disparities in them, together with the other in-service and post-service records, render the later allegations not credible.  Caluza, 7 Vet. App. at 511.  The Board concludes that the Veteran did not seek psychiatric treatment and was not dissuaded from seeking psychiatric treatment during his active service.

The evidence reviewed so far establishes an in-service event, but not an in-service diagnosis or manifestation of a current psychiatric disorder.  The remaining elements of the Veteran's claim are, therefore, a current disability and a causal nexus between his active service and that disability.

The Veteran believes that he has current acquired psychiatric disorders, including PTSD, depression, and anxiety, and that those disorders were caused by his active service.  While the Veteran is competent to report (1) symptoms observable to a layperson (i.e. anxiousness); (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, the Board need not find a lay Veteran competent to render opinions regarding the correct diagnosis and etiology of a complex mental health condition nor need the Board give any probative weight to bald assertions by a lay Veteran regarding those subjects.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  This Veteran, who lacks medical training, is not competent to opine on the correct diagnosis or etiology of his current acquired psychiatric disorders, particularly where he has a complicated mental health history, multiple conflicting mental health issues, and the identification of the correct diagnosis and likely etiology requires extensive mental health knowledge, training, and/or experience.  See, e.g., Jandreau, 492 F.3d at 1377.

The Board is no more competent than the Veteran to resolve the diagnostic and etiological questions without the assistance of an opinion from a mental health professional.  See, e.g., Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991).  The Board will turn, then, to the medical opinions of record.

The first, post-military psychiatric treatment documented in the medical evidence of record was provided in 1978.  An "Application for Medical Benefits" completed by the Veteran, dated June 1980, and submitted by him to the Albany VAMC indicates that he had received treatment in 1977.  The form does not indicate what type of treatment the Veteran received at that time.  The Veteran has indicated, on numerous occasions, that he first received psychiatric treatment in 1977.  For instance, he indicated he had received treatment for a "mental disability" from the Albany VAMC from March 1977 to August 1977.  Other later statements were consistent with these earliest notations regarding post-service treatment.

More recently, the Veteran has alleged post-military psychiatric treatment as early as 1976, such as in a June 2007 Affidavit in Support of Claim in which he contends that he "received psychiatric treatment at the Albany Stratton VA Medical Center periodically from 1976 through 1980."  In that June 2007 document, however, he also statements that he was prescribed medication in 1977 "less than 140 days from [his] release from active duty."  He was discharged in October 1975, so treatment with medication in 1977 could not be less than 140 days after his discharge.  On the basis of this inconsistency, and the many other references to treatment in 1977, the Board concludes that, in fact, he first received post-military psychiatric treatment in 1977.  Caluza, 7 Vet. App. at 511.  Importantly, this is more than one year after his discharge from active service.

Boston VAMC records from 1981 and 1982 document the treatment for "depression [with] intermittent suicidal ideation" and "transsexualism", but do not contain any opinions relating these mental health issues to his active service experiences.

Medical records from Massachusetts General Hospital from 1992 to 1994 document psychiatric treatment for depression, anxiety, and related psychiatric symptoms including "rage attacks."  While treatment records document the Veteran's references to past sexual and physical abuse, it is not clear when these incidents took place.  More importantly, his treating mental health providers offer no etiological opinion relating his current psychiatric disorder(s) to the past abuse. 

He apparently moved to Alaska in 1994 and began receiving counseling at the Anchorage Vet Center from 1994 to 1997.  Those records indicate that the Veteran was diagnosed with depression and treated with medication.  The records contain no etiological opinions, though they do reference his reports of childhood abuse.  From 1999 through 2002, the Veteran was treated at the Anchorage VAMC for depression, dysthymia, and generalized anxiety disorder.  In late 2002, the Veteran also sought care from the Wasilla Vet Center, including a refill of his psychiatric medications.

Beginning in October 2003, the Veteran received psychiatric treatment from the Portland VAMC.  During the initial mental health assessment at that facility, the Veteran indicated that he first had symptoms of depression and anxiety in 1978.  With respect to in-service events, he identified situations in which fellow soldiers were punished "by being placed in a room with ammonia."  His treating physician diagnosed him with dysthymic disorder and assigned a GAF of 55.  From 2003 to 2009, the VA physician treated him for dysthymic disorder and generalized anxiety disorder.  In addition, there are some references to PTSD in the Portland VAMC treatment records.  For instance, a June 2009 VA Mental Health Initial Evaluation Note includes a "provisional" diagnosis of "probable PTSD" but also lists other possible diagnoses including "rule out delusional disorder."  In October 2010, his treating VA psychiatrist diagnosed him with delusional disorder.

In August 2012, his care was transferred to another psychiatrist at the Portland VAMC.  That psychiatrist determined that the diagnosis of delusional disorder was in error and, instead, diagnosed anxiety disorder NOS.  He provided a detailed explanation for his conclusion regarding the correct diagnosis of the Veteran's symptoms and noted that prior mental health providers had also provided diagnoses of anxiety disorder and dysthymia rather than delusional disorder.

The medical evidence of record also includes the results of two VA examinations, one in December 2003 and another in March 2006.

The December 2003 VA examination resulted in a diagnosis of dysthymic disorder.  With respect to the etiology of the condition, the examiner opined:  "The veteran's military career appears to have had no major impact on his current mental status or on his history of problems with anxiety or depression."  Instead, the examiner related the Veteran's psychiatric symptoms to his childhood experiences.  Notably, the Veteran "denied experiencing traumas in the military."

The report on the March 2006 VA examination contains diagnoses of dysthymic disorder and anxiety disorder, not otherwise specified.  The examiner attributed the Veteran's dysthymic disorder to childhood traumas and opined that it was "unrelated to military service."  However, the examiner opined that the anxiety disorder was due to both childhood and military traumas.  In explaining his opinion, the examiner stated, with respect to the Veteran's current mental disorders, that "25 [percent] are caused by alleged military stressors that have not been verified."  Importantly, the stressors identified by the Veteran were limited to being "punched once in the stomach by his drill instructor" and seeing his fellow soldiers, "all at the same time, being 'tortured by having ammonia poured into a steamy sink and by being beaten, pushed and stomped on in a room.'"  The Veteran did not identify any other stressors, including the verified August 1974 assault, and the examiner did not rely on that in-service event.

Based on these records, the Board determines that the Veteran has a current disability, specifically an acquired psychiatric disorder, that, at all times during the appeal period, has consisted of dysthymic disorder and anxiety disorder.  Although the Veteran has alleged and there is some indication that he may have had PTSD, the Board finds that the more persuasive and probative evidence is against finding that he had PTSD at any point during the appeal period.  The "provisional diagnosis" in June 2009 was never formalized by that psychiatrist and was rejected both by that psychiatrist and by a later treating psychiatrist.  In fact, no VA psychologist or psychiatrist has diagnosed him with PTSD according to the DSM-IV (or DSM-V) criteria, the claims file does not include a diagnosis of PTSD according to the DSM-IV (or DSM-V) criteria by any other mental health professional, and two VA examiners have concluded that the Veteran does not meet the DSM-IV criteria for a PTSD diagnosis.  See, e.g., 38 C.F.R. §§ 3.304(f), 4.125(a) (requiring diagnosis of PTSD to be according to DSM-IV criteria).  

With delusional disorder as diagnosed by the VA psychiatrist who treated him from 2009 to 2012, both prior and subsequent treating mental health professionals rejected that diagnosis.  The Board finds the subsequent psychiatrist's explanation for his rejection of that diagnosis particularly persuasive.  Likewise, the two VA examiners to provide psychiatric diagnoses during this appeal implicitly rejected delusional disorder as a diagnosis.  For instance, the March 2006 VA examiner diagnosed anxiety disorder not otherwise specified and dysthymic disorder, as well as "personality disorder not otherwise specified with paranoid and avoidant personality traits."  The December 2003 examiner also provided diagnoses other than delusional disorder.  Upon review of the Veteran's medical records, the VA examinations of record, and the entire claims file, the Board finds that the greater weight of the evidence is against finding the Veteran had delusional disorder at any point during the appeal period.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (the Board may favor one medical opinion over another).

To reiterate, then, the Veterans current acquired psychiatric disorder has consisted of, at all times during the appeal period, dysthymic disorder and anxiety disorder

The remaining element for his service connection claim is a nexus between his current acquired psychiatric disorder(s) and his active service.

As previously discussed in summarizing the Veteran's psychiatric history, the only two etiological opinions of record are those offered by the two VA examiners, one in December 2003 and the other in March 2006.  

The December 2003 VA examiner opined that the Veteran's psychiatric disorders were not related to his active service, but were instead related to childhood traumas.  This etiological opinion is entitled to very little weight because of its phrasing, but, in any case, is against the Veteran's claim.  The opinion will not be further discussed and is not affirmatively relied on by the Board to reach its conclusion.

The March 2006 VA examiner did provide an etiological opinion in terms of "more likely than not" that was, at least, partially favorable.  As noted above, the VA examiner attributed 25 percent of the Veteran's "mental disorders are caused by...alleged military stressors that have not been verified.  Those unverified stressors include the Veteran's allegations regarding being punched in the stomach and seeing his fellow soldiers "tortured".  

The weight of the evidence is against finding that those incidents occurred as described.  The Veteran's service records, including his personnel records, contain no documentation of the sort of abuse he describes.  The Veteran has been inconsistent in relating these events, including but not limited to (1) his denial of any traumas during the December 2003 examination; (2) the detailed description, in his December 2004 Notice of Disagreement, of in-service events that did not include the "torture" incident; and (3) his January 1991 statement in which he recounts childhood traumas and friendly in-service advice to keep quiet about "emotional problems" but no mention of any traumas, much less severe traumas, during his military service.  Caluza, 7 Vet. App. at 511.  Because the March 2006 examiner's opinion is based on unverified allegations, which the Board here rejects, his opinion has minimal probative value.  See, e.g., Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (an opinion based on inaccurate medical history has limited probative value); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (a medical opinion obtains probative weight from "factually accurate, fully articulated, sound reasoning for the conclusion"). 

Even assuming the alleged in-service stressors occurred, the Board gives the March 2006 examination minimal probative value.  The basis of the examiner's attribution of a portion of the Veteran's current symptoms to the alleged military traumas is not explained.  Despite both pre-service and post-service traumas, the examiner provides no reason or basis for linking current symptoms, or any portion of them, to the Veteran's in-service experiences.  He merely recites the Veteran's version of his past, provides a diagnosis, and states his etiological conclusion.  Nieves-Rodriguez, 22 Vet. App. at 304 ("Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection...context if it contains only data and conclusions.").  The Board finds that the March 2006 examiner's opinion contains inadequate analysis connecting the presumed facts to the medical conclusions to be afforded any probative weight.

There are no other competent opinions of record linking the Veteran's current acquired psychiatric disorders to his military service, in part because the Veteran failed to report for a more recent examination.  After reviewing and evaluating all the evidence that is available, the Board concludes that the greater weight of it is against finding that the Veteran's current acquired psychiatric disorders, including dysthymic personality disorder and anxiety disorder, are not etiologically related to his active service.

In reaching this finding, the Board reiterates that the record, including the March 2006 examiner's opinion, is and was enough to meet the McLendon criteria for providing an examination.  See 38 U.S.C. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet.App. 79, 81-86 (2006).  In this case the Veteran has failed, without good cause, to appear for a later scheduled examination, the matter has been evaluated based on the evidence of record.  See 38 C.F.R. § 3.655(b).  Moreover, the Veteran did otherwise failed to supplement the record with competent etiological evidence, the Board may conclude that evidence sufficient to trigger an examination is not sufficiently credible or probative to establish the necessary causal nexus.  McLendon at 84; see also Waters v. Shinseki, 601 F.3d 1274, 1277-79 (Fed. Cir. 2010) (noting three separate "evidentiary guidelines" in 38 U.S.C. § 5103A(d)(2), including the need for some probative evidence in favor of a causal nexus but the possibility of a lack of "sufficient medical" evidence to decide the claim).  

The Board concludes that the favorable evidence of record, including the March 2006 VA examination, is insufficient to meet the necessary evidentiary threshold.  Turk, 21 Vet. App. at 570-71.  In other words, the greater weight of the evidence is against finding a causal nexus linking either of the Veteran's current acquired psychiatric disabilities to his active service.

The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Entitlement to service connection for an acquired psychiatric disorder is denied.

Entitlement to TDIU

The Veteran claims entitlement to TDIU based on the disabling effects of his current acquired psychiatric disorders.  However, those acquired psychiatric disorders are not service-connected and he has no other service-connected disabilities.  Entitlement to TDIU may only be granted based on service-connected disabilities.  38 C.F.R. § 4.16(a) ("Total disability ratings may be assigned...when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.").  The Board notes that the Veteran currently receives a pension for non-service connected disabilities, so the Board need not imply any such claim here.

Accordingly, entitlement to service connection for TDIU is denied.


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.

Entitlement to TDIU is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


